DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot due to the newly amended independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-17, 17, and 18 of U.S. Patent No. 11,133,808, respectively, and in further view of Luo et al. (US 9,548,748 B1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the corresponding claims of U.S. Patent No. 11,133,808.  
Luo et al. teaches the additional limitation, where a digital phase locked loop (PLL) in Figure 1 comprises a digital filter (142) coupled between a phase difference digitizer (135) and a digital controlled oscillator (DCO) (155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the details of Luo et al.’s digital phase locked loop (PLL) to further detail the main PLL recited in the respective claims for the purpose of improving performance “capabilities, such as high DCO frequency range, long term jitter control, low power consumption, low lock time”, “encompass[ing] a small chip area and exemplify[ing] good performance.”  Luo et al.: Col. 1 lines 63-67.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zampetti et al. (US 2003/0094982 A1), in view of Luo et al. (US 9,548,748 B1).
Regarding Claim 1 and equivalent method Claim 18, Zampetti et al. teaches in Figure 1, a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: 
a PLL model configured to emulate an actual internal PLL signal (103, 102), wherein the emulation is based on another internal PLL signal received from the digital PLL (from 110 and 130) and on an estimated analog PLL parameter of the PLL model (output of 111); and 
a tracker (105 and 111) configured to compare the emulated internal PLL signal (102) with the actual internal PLL signal (103), and to update the estimated analog PLL parameter according to a minimization algorithm that minimizes a result of the comparison (where 111 outputs an analog signal to 130); 
but does not explicitly teach the digital PLL comprises a digital filter coupled between a phase difference digitizer and a digitally controlled oscillator (DCO).
Luo et al. teaches a digital phase locked loop (PLL) in Figure 1 comprising a digital filter (142) coupled between a phase difference digitizer (135) and a digital controlled oscillator (DCO) (155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the details of Luo et al.’s digital phase locked loop (PLL) to further detail the main PLL of Zampetti et al. for the purpose of improving performance “capabilities, such as high DCO frequency range, long term jitter control, low power consumption, low lock time”, “encompass[ing] a small chip area and exemplify[ing] good performance.”  Luo et al.: Col. 1 lines 63-67.

Regarding Claim 14, Zampetti et al. and Luo et al., as a whole, teach all the limitations of the present invention, wherein Zampetti et al. further teaches the tracking system, wherein the estimated PLL analog parameter is one or more of Digitally Controlled Oscillator (DCO) gain, DCO offset, phase digitization gain, phase digitization offset, Differential Nonlinearity (DNL) errors in a DCO, Integral Nonlinearity (INL) errors in the DCO, Differential Nonlinearity (DNL) errors in the phase digitization, Integral Nonlinearity (INL) errors in the phase digitization, and PLL bandwidth ([0038]-[0039]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849